DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinya (JP 2018103418).
Kinya discloses a liquid discharging head comprising:
a plurality of nozzles discharging a liquid (FIGs. 1 and 3, elements 21);
               a chamber plate having a plurality of pressure chambers (FIGs. 1 and 3, elements 12a-b), a drive element (FIGs. 1 and 3, elements 300a-b) provided to correspond to each of the pressure chambers, and a plurality of individual lead electrodes (FIGs. 1-3, element 90) for supplying an electric signal to the plurality of drive elements; and
                a circuit substrate having a plurality of terminals coupled to the plurality of individual lead electrodes (FIG. 1 shows the terminal 121 for coupling the driver IC 120 to the lead electrodes 90 of the piezoelectric elements 300a-b. In addition, FIG. 3 shows the printhead comprising a plurality of nozzles 21 each has a corresponding pair of piezoelectric elements 300a-b (FIG. 1) and is individually driven by the driver IC 120. As a result, it must have a plurality of terminals corresponding to the number of the pair of piezoelectric elements (or the number of the nozzles) to connect the driver IC 120 to all pairs of the piezoelectric elements), wherein
the plurality of nozzles include a first nozzle and a second nozzle (FIG. 3, element 21),
the plurality of pressure chambers include a first pressure chamber and a second pressure chamber communicating with the first nozzle in common, and a third pressure chamber and a fourth pressure chamber communicating with the second nozzle in common (FIGs. 1 and 3: Each nozzle 21 is in ink communication to two pressure chambers 12a-b),
the chamber plate includes a first individual lead electrode for the drive element corresponding to the first pressure chamber, and a second individual lead electrode for the drive element corresponding to the second pressure chamber, a third individual lead electrode for the drive element corresponding to the third pressure chamber, and a fourth individual lead electrode for the drive element corresponding to the fourth pressure chamber (FIGs. 1-2 show each piezoelectric element in a pressure chamber having an electrode 90), and
the plurality of terminals include a first terminal that the terminal of the circuit substrate is coupled to the first individual lead electrode and the second individual lead electrode such that the first terminal overlaps the first individual lead electrode and the second individual lead electrode in plan view, and a second terminal that is coupled to the third individual lead electrode and the fourth individual lead electrode such that the second terminal overlaps the third individual lead electrode and the fourth individual lead electrode in plan view (FIG. 1 shows, for each pair of the piezoelectric elements, a terminal 121 (in the plurality of terminals) coupled to the electrodes 90 of a pair of piezoelectric elements 300a-b. FIG. 1 also shows the terminal 121 overlapping with the electrodes 90 in plan view).
Regarding to claims 2, 4-5: wherein a plurality of sets of the first pressure chamber, the second pressure chamber, the nozzle, and the terminal are provided, and the sets of nozzles are arranged side FIGs. 1-3 shows the arrangement of the pressure chambers 300a-b, the nozzles 21, and the terminal 121, wherein each nozzle is associated with an ink chamber to form a nozzle row associated with an ink chamber row. FIG 1 shows the pressure chambers forming a row either along the facing direction or the flow direction).
Regarding to claim 3: wherein a maximum width of the terminal in the first axis direction is 50% to 80% of a nozzle pitch of the nozzle row (FIGs. 1 and 3 show that the width of the terminal 121 is about 50% of the distance of the nozzles 21 in the facing direction).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853